UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7337


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARQUEL DUSHUAN RILEY, a/k/a Mark Riley,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-18; 3:10-cv-70316-CMC)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marquel Dushuan Riley, Appellant Pro Se.   Beth Drake, Mark C.
Moore, Jane Barrett Taylor, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marquel     Dushuan       Riley     seeks       to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)     motion,      and    denying         his    Fed.       R.    Civ.    P.    59(e)

motion.       The orders are not appealable unless a circuit justice

or    judge    issues     a    certificate        of    appealability.                28    U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial       showing        of        the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that       reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,            537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that       Riley    has    not      made    the       requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3